Citation Nr: 0516425	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  95-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement in November 1994 and a statement of the case 
(SOC) was issued the following month.  The veteran perfected 
his appeal in June 1995.  During the pendency of this appeal, 
the veteran has had numerous hearings scheduled that he 
either postponed or to which he failed to report (and as 
such, his requests for a hearing are considered as withdrawn 
as per 38 C.F.R. § 20.704(d)).

Service connection was established for lumbar strain, as 
consistent with the veteran in-service low back treatment, in 
an April 1970 rating action.  However, the veteran's service-
connected lumbar strain was evaluated as noncompensable and 
has remained so rated.  Indeed, it is observed that in 1982, 
when the Board addressed an appeal regarding whether the 
veteran was entitled to a compensable evaluation for his 
lumbar strain, it was considered that the veteran's low back 
symptoms were attributable to this post service injury, 
rather than to his service connected disability.  That also 
appears to be the basis for the RO's conclusion to deny an 
increased rating in the succeeding years.  It was essentially 
found that disc disease, to which the veteran's private 
physician has ultimately attributed the veteran's complaints, 
was a distinct disability from that which has been service 
connected.  Now, the veteran, through his representative, 
seeks to establish service connection for lumbar disc 
disease, primarily arguing that it was this disability that 
had its onset during service.

The Board remanded this matter in January 2001 for additional 
development.  The requested development is now complete and 
this matter is again before the Board for appellate review.



FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Service medical records show the veteran's spine was 
clinically evaluated as normal upon his discharge from active 
duty.

3.  There is competent evidence for and against the 
conclusion the veteran's current diagnosis of a lumbar disc 
disease is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, lumbar 
disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

As an initial matter, the Board notes that the evidence does 
not demonstrate that the veteran has the requisite medical 
training or expertise that would render his opinion competent 
in this matter.  As a layman, the veteran is not qualified to 
render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As 
such, while the veteran is competent to describe symptoms, he 
is not competent to render a medical opinion that indicates 
that he has a current, chronic disc disability of the lumbar 
spine that his medically attributable to his military 
service.

The veteran's March 1966 report of medical examination for 
application to officer candidate school reveals that his 
spine was clinically evaluated as normal. While in service, 
the veteran complained of low back pain and July 1969 
radiographic report contains an impression of findings 
consistent with, but not necessarily diagnostic of, 
degenerative disc syndrome at the L-3 interspace.  An August 
1969 consultation report contains a diagnosis of chronic 
lumbar strain with no specific etiology and indicated that X-
ray was essentially negative with some questionable asymmetry 
of the facets at L4-5 and L5-S1.  His spine was clinically 
evaluated as normal prior to his discharge from active duty 
in August 1969.

A July 1970 private medical record indicates that the veteran 
hurt his back while lifting wood.  A letter from a private 
chiropractor, dated in November 1980, indicates that the 
medical provider had treated the veteran in the summer of 
1976 and the summer of 1977 for a low back injury in the area 
of the lumbosacral joint.

A March 1978 VA consultation report reflects that the was no 
clinical, X-ray, or lab evidence of any spinal disc problems.  
In December 1978, the veteran was injured in a motor vehicle 
accident and a resulting initial office visit medical record 
shows that the physician felt the veteran had lumbosacral 
strain with the possibility of a herniated L5 disc, but that 
there was no distinct evidence of a herniated disc at that 
point.  X-ray evidence from December 1978 reveals a negative 
lumbosacral spine study.

A June 1987 private magnetic resonance imaging (MRI) report 
reveals findings of degeneration and small herniations of the 
intervertebral discs at L5-S1 and L4-L5, degeneration and 
slightly bulging disc at L3-L4 and dehydration of the 
intervertebral disc at L2-L3 and L1-L2.

A July 1987 VA progress note reflects the veteran's 
complaints of low back pain and refers to the veteran's 
private chiropractor and MRI evidence interpreted as 
compatible with lumbar osteoarthritis with disc herniation.  
The record contains an impression of low back pain.

An August 1987 VA examination report shows that the veteran 
complained of low back pain with radiation down the right leg 
and pain in both feet.  The report contains final impressions 
of a history of chronic lumbar disease with residual 
limitation of motion and right sciatic radiation with 
parenthetical reference to the June 1987 MRI report mentioned 
above, and degeneration and slightly bulging discs at L3-L4.

An August 1987 letter from his private chiropractor reflects 
that the veteran had presented in April 1987 complaining of 
back pain and that he had been involved in an accident at 
work while lifting a door into position.  The letter 
indicates that the veteran had suffered an acute lumbar 
strain/sprain with associated peripheral neuropathy.  An 
April 1988 letter from this medical provider refers to the 
veteran's March 1987 industrial accident and that, after 
multiple evaluations, it appeared that the veteran had a 
bulging disc in the lumbar spine that was not amendable to 
operation.

An April 1988 private examination report contains an 
impression of lumbar disc syndrome and shows that the private 
physician felt the veteran's disc herniation was not 
significantly symptomatic and it was difficult to determine 
whether the disc herniation was new or related to the on-the-
job accident.  The physician indicated that as the disc 
herniation did not appear degenerative, it was conceivable 
that it was the result of the twisting incident.  The report 
shows that, however, the physician felt the veteran's 
symptoms were primarily related to lumbar instability and not 
the disc herniation.

In October 1991, the veteran filed for Social Security 
Administration (SSA) benefits.  A May 1994 determination 
record shows the veteran was entitled to these benefits, with 
a primary diagnosis of disorders of the back with the 
disability determined to have begun in March 1987.

A May 1994 VA examination report contains a diagnosis of 
chronic recurrent low back pain, "allegedly" related to 
lumbosacral disc disease.

A July 1994 letter from the veteran's attorney to SSA refers 
to the veteran's $75,000 settlement for worker's compensation 
benefits in April 1990 as being representative of future 
indemnity payments for his disability.

An April 2001 private confirmatory consultation report 
contains medical excerpts from the veteran's lengthy history 
of low back complaints.  The private physician indicated that 
based on the history obtained from the veteran and the 
records to which he had access, it was his opinion that it 
was as likely as not, and was highly probable, that the 
veteran's lumbar disc disease was present during the 
veteran's active duty service.

In April 2002, a VA physician reviewed the veteran's claims 
file, to include the April 2001 confirmatory consultation 
report.  In contrast with the private physician's opinion, 
the VA physician indicated that the veteran's current back 
disability was not likely related to any in-service back 
complaints, while an addendum shows that the VA physician 
indicated that the veteran's post-service injuries were more 
likely than not the cause of his current back disability.

There is no controversy over the fact that subsequent to his 
military service, the veteran has had a series of injuries 
and motor vehicle accidents involving treatment of his lumbar 
spine.  It is equally clear there are divergent medical 
opinions regarding the etiology of the veteran's disc 
disease.  While there is competent medical evidence 
attributing the veteran's current lumbar disc disease to 
intervening, post-service injuries, this evidence does not 
outweigh the competent medical evidence that indicates the 
veteran's current disc disease had its onset in service.  In 
these circumstances, the Board concludes that the favorable 
competent evidence of record rises to the level of equipoise 
such that, with resolution of reasonable doubt in the 
appellant's favor, service connection is warranted for lumbar 
disc disease.  

As the issue on appeal, entitlement to service connection, 
has been resolved in the veteran's favor, the Board will 
dispense with addressing the notice and duty to assist 
requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000.  


ORDER

Service connection for lumbar disc disease is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


